Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 of T. Kobayashi et al., App. No. 16/763,085 (May. 22, 2020) are pending. Claims 3 and 4 to the non-elected species stand withdrawn from further consideration by the Examiner, 37 CFR 1.142(b).  Claims 1, 2, 5 and 6 have been examined on the merits and stand rejected.  

Election/Restrictions

Pursuant to the Election of Species Requirement, Applicant elected without traverse, the grouping of species of Markush formula (I).  See MPEP § 809.02(a), form paragraph 8.01.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant states in the Reply that claims 1-3, 5, and 6 encompass the elected species.  However, as discussed in more detail below, claim 3 is not considered drawn to the elected species.  Applicant’s elected species were searched and determined to be unpatentable pursuant to § 102.  Pursuant to election of species practice, “If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration”.  See MPEP § 803.02(III)(A).  Instant claim 3 is narrower that elected group of formula (I) and is therefore considered drawn to a grouping of species that is patentably distinct from the broader elected grouping of species.  As such, claim 3 is held withdrawn from further consideration.  MPEP § 803.02(III)(A).  However, Should applicant traverse is maintained as provisional, and claims 3 and 4 are withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

S. Yu et al., US 2013/0244120 (2013) (“Yu”)

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as being clearly anticipated by S. Yu et al., US 2013/0244120 (2013) (“Yu”).  

Yu teaches non-aqueous electrolyte solution for a lithium secondary battery, which comprises fluoroethylene carbonate and a pyrimidine-based com pound, and a lithium secondary battery using the same.  Yu at page 1, [0002].  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

wherein, R1 to R4 are each independently hydrogen, substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, or aubstituted or unsubstituted alkoxy group having 1 to 10 carbon atoms.  Yu at page 2, [0023]

In Example 1-7, Yu teaches that the procedure of Example 1-1 was repeated except that 2 parts by weight of 4,6-dimethoxypyrimidine was used.  Thus Yu Example 1-7 discloses that fluoroethylene carbonate (FEC), propylene carbonate (PC) and ethyl methyl carbonate (EMC) were mixed in a volume ratio of 30:10:60 (vol%) to obtain a solvent mixture. Thereto, 2 part by weight of 4,6-dimethoxypyrimidine and 2 parts by weight of 1,3-propane sulfone were added based on 100 parts by weight of the mixture, and LiPF6 was dissolved therein until 1M LiPF6 solution was obtained, to prepare a non-aqueous electrolyte solution.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The foregoing teachings by Yu meet each and every limitation of instant claims 1 and 2.  

In Example 2-7, Yu teaches that the procedure of Example 2-1 was repeated except that the non-aqueous electrolyte solution prepared in Example 1-7 was used, to prepare a lithium secondary battery.  Yu at page 7, [0098].  As such, Yu teaches each and every limitation of instant claims 5 and 6.  Respecting instant claim 6, see MPEP § 2173.05(q)(II).  Although the only step recited in this method claim is “using”, it is not considered indefinite in view of see MPEP § 2173.05(q)(II).  

In view of the foregoing, Yu teaches each and every limitation of instant claims 1, 2, 5 and 6, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622